Opinion issued October 30, 2003













In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-03-00390-CR
____________

CHRISTOPHER MICHAEL LANGLEY, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from the 21st District Court
Washington County, Texas
Trial Court Cause No. 13,538



 
MEMORANDUM  OPINION
               Appellant, Christopher Michael Langley, was convicted of theft of more
than $1500 but less than $20,000, and placed on community supervision for five
years.  Appellant’s trial counsel filed a notice of appeal. 
               On August 21, 2003, we abated the appeal and remanded the case to the trial
court for a hearing because neither the record nor briefs had been filed, and no
attorney had entered an appearance in this Court on appellant’s behalf.  See Tex. R.
App. P. 38.8(b).  The case was set for a hearing in the trial court on September 30,
2003 at 9:00 a.m.  The trial court notified this Court by letter that appellant did not
appear.  The trial judge also stated in his letter that the court coordinator had notified
appellant of the setting by letter mailed to his last known address, and that the letter
had not been returned by the postal service.
               According to the Texas Rules of Appellate Procedure, we may consider an
appeal without briefs if the trial court has found that the appellant no longer desires
to prosecute the appeal.  See Tex. R. App. P. 38.8(b)(4).  The trial court did not make
such a finding in this case.  However, we find that because appellant has done nothing
to prosecute the appeal and has not kept the trial court informed of his whereabouts,
appellant no longer desires to prosecute the appeal.  We further find that good cause
exists to suspend the requirement of Rule 38.8(b)(4) that the finding be made by the
trial court.  See Tex. R. App. P. 2.
               Accordingly, we consider this appeal without briefs, and there is no record
to review for fundamental error.  Cf. Carroll v. State, 75 S.W.3d 633, 634 (Tex.
App.—Waco 2002, no pet.); Ashcraft v. State, 802 S.W.2d 905, 906 (Tex. App.—Fort
Worth 1991, no pet.); Meza v. State, 742 S.W.2d 708, 708-09 (Tex. App.—Corpus
Christi 1987, no pet.).
               We affirm the trial court’s judgment.
PER CURIAM
Panel consists of Chief Justice Radack, and Justices Keyes and Alcala.
Do not publish.  Tex. R. App. P. 47.2.(b).